internal_revenue_service number release date index number ------------------------------- ----------------------------- ----------------------------- in re --------------------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-101772-15 date date legend taxpayer taxpayer taxpayer son trust date date date date year year year year year year year year year year year year year year v w x y ------------------------ ------------------------ ------------------------- ---------------------------- ------------------------------------------------ --------------------------- ------------------- -------------------- ---------------------------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- -------------- ---------------- -------------- -------------- plr-101772-15 dear ---------------- this letter responds to your authorized representative's letter of date and subsequent correspondence requesting an extension of time pursuant to sec_2642 of the internal_revenue_code code and sec_301 of the procedure and administration regulations to allocate generation-skipping_transfer gst_exemption to transfers to a_trust the facts submitted and the representations made are summarized as follows on date taxpayer and taxpayer established an irrevocable_trust trust for the benefit of taxpayer and the descendants of taxpayer and son trust is a gst_trust within the meaning of sec_2632 in year sec_1 through year except year taxpayer gifted assets that were his separate_property to trust in each of these years taxpayer and taxpayer filed a federal gift_tax_return reporting each transfer on which both taxpayers elected under sec_2513 to treat gifts made by each as made by both in that year neither taxpayer allocated gst_exemption to the transfers on their respective federal gift_tax returns article iii paragraph b of trust provides that taxpayer has a right for a period of days following any contribution to trust to withdraw an amount equal to the portion of the contribution constituting an exclusion from gifts within the meaning of sec_2503 article iii paragraph e provides that each power_of_withdrawal granted to taxpayer is noncumulative and lapses if not exercised the trust document does not limit taxpayer 3’s withdrawal right by the amounts set forth in sec_2514 it has been represented that taxpayer never exercised her withdrawal rights it has been further represented that with respect to the transfers to trust in year sec_1 through taxpayer had the right to withdraw amounts from these transfers that exceeded the amounts in sec_2514 year sec_1 through year are prior to date a few months after the transfer to trust in year taxpayer died on date the following has been represented taxpayer 3’s estate did not file a federal estate_tax_return because it was not required to as the value of her estate was below the basic exclusion amount under sec_2010 for year see sec_6018 the beneficiaries of her estate were her children during life taxpayer did not make transfers other than the transfers to trust that were direct or indirect skips within the meaning of sec_2612 and sec_2632 as a result taxpayer had available gst_exemption of dollar_figurev on date the total value of trust on date is represented to have been dollar_figurew which is less than dollar_figurev taxpayer died three years later on date the following has been represented as a result of her death a transfer to a testamentary_trust with gst tax plr-101772-15 potential occurred that was valued on her federal estate_tax_return in the amount of dollar_figurex this amount exceeded her available gst_exemption of dollar_figurey on date no schedule r was attached to the federal estate_tax_return filed for her estate taxpayer died several years later on date as a result of his death the failure to allocate gst_exemption to trust by all three taxpayers was discovered it has been represented that taxpayer has sufficient available gst_exemption to allocate to the transfers to trust he made in year sec_1 through the executrix of the estates of taxpayer and taxpayer has requested an extension of time to allocate each taxpayer’s available gst_exemption to his or her respective transfers to trust for year sec_1 through and year under sec_2642 and sec_301_9100-3 effective as of the date of each transfer law and analysis sec_2513 provides in part that a gift made by one spouse to any person other than his spouse is considered as made one-half by him and one-half by his spouse sec_2514 provides that the exercise or release of a general_power_of_appointment created after date is deemed a transfer of property by the individual possessing such power sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power is considered a release of such power the rule_of the preceding sentence applies with respect to the lapse of powers during any calendar_year only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeds in value the greater of the following amounts dollar_figure or percent of the aggregate value of the assets out of which or the proceeds of which the exercise of the lapsed powers could be satisfied sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 defines the term direct_skip as a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2631 in effect for year sec_1 through year provided that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor plr-101772-15 sec_2631 in effect for year sec_12 through year provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption is allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero this section is effective for transfers made after date sec_2632 defines the term indirect_skip to be a transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust defined in sec_2632 sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 a federal gift_tax_return sec_2632 provides that any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 is deemed to be allocated as follows-- a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_2632 provides that the allocation under sec_2632 is made among the properties described in sec_2632 and the trusts described in sec_2632 as the case may be in proportion to the respective amounts at the time of allocation of the nonexempt portions of such properties or trusts sec_2632 provides that for purposes of sec_2632 the term nonexempt_portion means the value at the time of allocation of the property or trust multiplied by the inclusion_ratio with respect to such property or trust sec_26_2632-1 provides in part that a decedent's unused gst_exemption is automatically allocated on the due_date for filing form_706 federal estate_tax_return to the extent not otherwise allocated by the decedent's executor on or before that date the automatic allocation occurs whether or not a return is actually required to be filed unused gst_exemption is allocated pro_rata subject_to the rules of plr-101772-15 sec_26_2642-2 on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property or in the case of trusts that are not included in the gross_estate on the basis of the date of death value of the trust to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made the automatic allocation of gst_exemption is irrevocable and an allocation made by the executor after the automatic allocation is made is ineffective sec_26_2642-4 provides that the applicable_fraction for a_trust is redetermined whenever additional exemption is allocated to the trust or when certain changes occur with respect to the principal of the trust except as otherwise provided in this paragraph a the numerator of the redetermined applicable_fraction is the sum of the amount of gst_exemption currently being allocated to the trust if any plus the value of the nontax_portion of the trust and the denominator of the redetermined applicable_fraction is the value of the trust principal immediately after the event occurs the nontax_portion of a_trust is determined by multiplying the value of the trust assets determined immediately prior to the event by the then applicable_fraction sec_26_2642-4 provides that if property is added to an existing trust the denominator of the redetermined applicable_fraction is the value of the trust immediately after the addition reduced as provided in sec_26_2642-1 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_2652 provides that the term transferor means the donor in the case of any property subject_to the tax imposed by chapter sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift is so treated for purposes chapter plr-101772-15 sec_26_2652-1 provides that in the case of a transfer with respect to which the donor's spouse makes an election under sec_2513 to treat the gift as made one- half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property sec_2654 provides that the portions of a_trust attributable to transfers from different transferors shall be treated as separate trusts except as provided in the preceding sentence nothing in this chapter shall be construed as authorizing a single trust to be treated a sec_2 or more trusts sec_26_2654-1 provides that if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter treatment of a single trust as separate trusts under this paragraph a does not permit treatment of those portions as separate trusts for purposes of filing returns and payment of tax or for purposes of computing any other tax imposed under the code also additions to and distributions from such trusts are allocated pro_rata among the separate trusts unless otherwise expressly provided in the governing instrument sec_26_2654-1 provides that if an individual makes an addition to a_trust of which the individual is not the sole transferor the portion of the single trust attributable to each separate trust is determined by multiplying the fair_market_value of the single trust immediately after the contribution by a fraction the numerator of the fraction is the value of the separate trust immediately after the contribution the denominator of the fraction is the fair_market_value of all the property in the single trust immediately_after_the_transfer notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute and taxpayers may seek an extension of time to make an allocation described in sec_2642 or b under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government in this case taxpayer and taxpayer were transferors for gst tax purposes of one-half of each transfer taxpayer made to trust in year sec_1 through except year when no transfer was made because taxpayer made gifts to trust and taxpayer and taxpayer elected on their respective federal gift_tax returns filed for plr-101772-15 year sec_1 through year except year under sec_2513 to treat any gift made by either in that year as made by both see sec_2652 sec_2652 and sec_26_2652-1 further upon the lapse of each withdrawal right in year sec_1 through year taxpayer became the transferor for gst tax purposes of the portion of each contribution over which taxpayer had a right to withdrawal an amount that was in excess of the amounts set forth in sec_2514 see sec_2514 and sec_2652 accordingly beginning in year trust had three transferors for gst tax purposes of three separate trusts within trust see sec_2654 and sec_26_2654-1 sec_26 a ii indicates how to determine the value of each taxpayer’s separate trust within trust each time a transfer was made to trust taxpayer and taxpayer did not allocate gst_exemption to the transfers to trust in year sec_1 through year except year on their respective federal gift_tax returns and taxpayer did not file any federal gift_tax returns beginning in year however sec_2632 deemed the respective gst exemptions of taxpayer and taxpayer to be allocated in an amount equal to the fair_market_value of each gift they made to trust in years through year except year see sec_2632 since all of taxpayer 3’s transfers to trust occurred in years prior to date none of taxpayer 3’s gst_exemption was deemed allocated to her separate trust within trust by sec_2632 sec_26_2642-4 and a indicate how to calculate the inclusion ration of a_trust each time a transfer is made when taxpayer died on date taxpayer 3’s available gst_exemption of dollar_figurev was deemed allocated to the separate trust within trust of which she was the transferor based upon the value of the nonexempt_portion of that separate trust on date see sec_2632 sec_2632 and b and sec_26_2632-1 as previously noted the total value of trust on date is represented to be dollar_figurew which is less than dollar_figurev therefore taxpayer had sufficient available gst_exemption to allocate to this separate trust as of date such that this separate trust had a zero inclusion_ratio as of date finally when taxpayer died on date taxpayer 2’s available gst_exemption of dollar_figurey was deemed allocated in proportion to the nonexempt_portion of the separate trust within trust of which she was the transferor and the value of the assets transferred to the testamentary_trust as of date see sec_2632 sec_2632 and b and sec_26_2632-1 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the executrix of taxpayer 1’s estate is granted an extension of time of days from the date of this letter to allocate taxpayer 1's available gst_exemption to the transfers he made to trust in year sec_1 through year chronologically the allocations will be effective as of the date of each transfer and the fair_market_value of each transfer as determined for plr-101772-15 federal gift_tax purposes will be used to determine the amount of taxpayer 1's gst_exemption to be allocated to each of his transfers to trust the executrix of taxpayer 2’s estate is granted an extension of time of days from the date of this letter to allocate the gst_exemption deemed allocated to the nonexempt_portion of taxpayer 2’s separate trust within trust on date to the transfers she made to trust in year sec_1 through year chronologically the allocations will be effective as of the date of each transfer and the fair_market_value of each transfer to trust as determined for federal gift_tax purposes will be used to determine the amount of the gst_exemption deemed allocated to taxpayer 2's separate trust within trust to be allocated to each of her transfers to trust the allocations made for taxpayer and taxpayer should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return for year sec_1 through year and filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to each supplemental form_709 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we are not ruling on whether trust will have a zero inclusion_ratio as a result of the allocations of taxpayer 1’s and taxpayer 2’s exemption as described herein this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman melissa c liquerman chief branch passthroughs special industries enclosures copy for sec_6110 purposes
